DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-17-22.
	Claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44-48 are pending in the instant application.

Election/Restrictions
Claim 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-17-22.
Applicant’s election without traverse of Group I, claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 30, 31, 44, 45, 47, and 48, and the species of Compound No. 2 in Table 1, in the reply filed on 3-17-22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 31, 44, 45, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Acuitas Therapeutics Inc (WO 2017/004143).
Acuitas Therapeutics Inc (WO 2017/004143)( See IDS filed 4-4-22) teaches pharmaceutical compositions comprising lipid nanoparticles optionally comprising compound I, or optionally comprising Structures (IA)-(IH), (see entire document, esp. the Abstract, pages 1, 3, 26-41, 71-76, e.g., compounds 23, 24, 44, claims 1, 40-55).

Claim(s) 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 31, 44, 45, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ModernaTX, Inc (WO 2017/112865).
ModernaTX, Inc (WO 2017/112865)( See IDS filed 4-4-22) teaches pharmaceutical compositions comprising lipid nanoparticles comprising compounds comprising Structure I, or optionally comprising one of Structure IA-ID (see entire document, esp. the Abstract, pages 28, 222 step 4, 226 step one, 300, compound 20-5).

Claim(s) 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 31, 44, 45, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson et al (WO 2014/028487).
Anderson et al (WO 2014/028487)(See IDS filed 4-4-22) teach pharmaceutical compositions comprising lipid nanoparticles optionally comprising compound I, or optionally comprising Structures (IA)-(IH), (see entire document, esp. the Abstract, pages 1-96, 125, Figures 1, 2, and claims 1-184).

Yang et al (WO 2012/068176)( See IDS filed 4-4-22) teach pharmaceutical compositions comprising lipid nanoparticles comprising compound I, or optionally comprising Structures (IA)-(IH), (see entire document, esp. the Abstract, pages 35-78, 80-84, 102, 103, 105, claims 1-36).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8, 10, 11, 13-16, 19-21, 25, 26, 31, 44, 45, 47 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13-16, 20-22, 28, 41, 42, 44, 45 of copending Application No. 16/638,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to teach pharmaceutical compositions comprising lipid nanoparticles comprising compound I, or optionally comprising Structures (IA)-(IH).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-29-22

/JANE J ZARA/Primary Examiner, Art Unit 1635